Title: To James Madison from William Lee, 29 October 1805 (Abstract)
From: Lee, William
To: Madison, James


          § From William Lee. 29 October 1805, Bordeaux. “I had the pleasure of addressing you on the 18th giving you a short sketch of the movements of the French Army in Germany. Since then the accounts have been so contradictory, that it has been impossible to come at facts. For several days past we have been led to believe that the French had received a great check, were retreating in confusion, that the Emperor had been wounded and Prince Murat killed. The silence of the moniteur confirmed in a measure these reports, and the public mind has been in consequence greatly agitated and confidence destroyed to a degree that can only be credited by those who are accustomed to these vibrations of public sentiment.
          “The people have this morning been relieved from this distressing suspense by the arrival of a Courier who brings intelligence of a very decisive victory, having been gained by the French over the Austrians before Ulm. The particulars of this battle have not yet been published, and I can only learn that the austrians having concentrated nearly all their forces at Ulm, the Emperor surrounded them with the main body of his Army, and after a more obstinate and bloody battle, than ever has been fought during the Revolution, completely defeated them, taking twenty thousand prisoners and Seventeen General Officers among whom is General Mack. It is said that the Emperor refused to receive the sword of Genl Mack, telling him he was at liberty to return home to his master whom he expected to meet in Vienna, in the course of a few months. This battle is said to have taken place on the 14 inst. at the same moment that Marshal Soult gained a decisive victory over a body of the austrian⟨s⟩; at Memminghen taking six thousand prisoners and while Prince Murat attaked the rear Guard of a body of twenty thousand men who had escaped from Ulm under the command of Prince Ferdinand and made three thousand, prisoners. These several victories have cost the French sixteen thousand men, and notwithstanding they appear so decissive still they have not had that effect in restoring public confidence that one would imagine. The distress of all classes of people is daily increasing and Commercial credit is totally destroyed. We have various reports concerning the armies of Italy but nothing Official. It is thought that the austrians will have to abandon the Tirol, and that the Emperors plan is to leave for a moment Vienna on his left in order to form a junction with the army of Italy, when he will proceed on toward that Capital. We hear nothing of the Russians and are kept much in the dark respecting the intention of the King of Prussia.”
          Adds in a postscript: “By the arrival of an american Gentleman from Paris I have just learnt that Genl. Armstrong is very dangerously ill.”
        